DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 9, and 16 were amended and claims 2, 6, 10, 15, 17-22 were canceled in the response filed on 4/6/2022.  Claims 1, 4, 5, 7-9, and 16 are currently pending and under examination. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS: 
In line 1 of step iii) in claim 1, the word –optionally,— was inserted before the word “decarboxylation”.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. James Balls on 5/23/2022.

Response to Amendments/Arguments
The Applicant's amendments, dated 4/6/2022, are sufficient to overcome the objection(s) to claim 9 (see p. 4 of the OA dated 12/22/2021).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments, dated 4/6/2022, are sufficient to overcome the 35 USC 112(b) rejection of claims 1, 4-8, and 16.  Therefore, the rejection is withdrawn.  
Applicant's arguments filed 4/6/2022, with respect to the 35 USC 103 rejection of claims 1, 2, 4-10, and 16 as being unpatentable over US 2017/0349517 (‘517) in view of US 2015/0336874 (‘874), have been fully considered and they are persuasive. See p. 8-11 of the response filed on 4/6/2022 and p. 13-20 of the OA dated 12/22/2021.  ‘517 is referred to by the Applicant as “Dickman” and ‘874 is referred to by the Applicant as “Koch”.  In the response filed on 4/6/2022, claims 2, 6, and 10 were canceled and their limitations were incorporated into independent claim 1.  
Regarding the first part of the argument (p. 8 to the top of p. 10), directed toward the motivation to include I) a methyl ester vs. ethyl ester; II) continuous flow conditions; and III) halogen-free solvent in claimed step i) of claim 1; and IV) the acid catalyst of claims step iii) of claim 1, see p. 16-20 of the OA dated 12/22/2021.  In contrast to the Applicant’s assertions, the Examiner did provide a rationale as to why the skilled artisan would choose each of the claimed reaction process conditions based on the teachings of ‘517 and ‘874.  The rational provided for the methyl ester vs. ethyl ester is included in the discussion of difference i) on p. 16-17; the rational provided for the use of a continuous flow process is provided in the discussion of difference ii) on p. 17; the rational provided for the use of the halogen-free solvent is provided on p. 18 with respect to newly canceled claim 6; and the rational provided for the use of the acid catalyst is provided on p. 20 with respect to newly canceled claim 10.  The Applicant does not appear to address the merits of the rationales provided by the Examiner in the most recent response.
	Regarding the Applicant’s arguments directed toward the predictability and the alleged unexpected results of the claimed process (p. 10-11), these arguments were found to be persuasive.  Though the teachings of ‘874 would lead the skilled artisan to expect yields of about 70% in a process carried out under continuous flow conditions, ‘874 suggests that the yields should be noticeably lower when the solvent is not methylene chloride or chlorobenzene.  See [0206-0208] regarding continuous flow conditions and [0168] regarding solvent.  Therefore, the skilled artisan would not be motivated to substitute the chlorinated solvents employed in the examples of ‘517 and ‘874 with one that is expected to provide poorer results.  Nor would the skilled artisan have expected that a process carried out in a non-chlorinated solvent would produce the desired products in comparable yields to those produced in chlorinated solvents based on the teachings of ‘874.  Therefore, the rejection is withdrawn.
	Regarding the non-statutory double patenting rejections of record (see p. 5-13 of the OA dated 12/22/2021), these rejections are also withdrawn for the same reason.  All of the rejections included ‘874 as a secondary reference to teach the halogen-free solvent limitation of newly canceled claim 6, which is now present in independent claim 1.  Also see p. 6-8 of the response filed 4/6/2022.
Allowable Subject Matter
Claims 1, 4, 5, 7-9, and 16 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art is the art of record, which faisl to teach, suggest, or render obvious the claimed process for the reasons set forth above.  Therefore, the claimed process appears to be free from the prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622